Case
 Case9:20-cv-80506-KAM
       3:18-cv-00686-TJC-MCR
                        Document
                             Document
                                 27-1 Entered
                                       167 Filed
                                              on FLSD
                                                 04/14/21
                                                      Docket
                                                          Page
                                                             04/16/2021
                                                                1 of 39 PageID
                                                                          Page 5918
                                                                               1 of 39




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                             JACKSONVILLE DIVISION


       In re Brinker Data Incident
             Litigation

                                                       Case No. 3:18-cv-686-TJC-MCR



                                          ORDER

             This data breach class action is again before the Court, this time in the

       context of a motion for class certification and a related motion to exclude expert

       opinions and testimony. Three Named Plaintiffs bring this class action after

       their payment card and personal information was stolen from Defendant

       Brinker International, Inc. by hackers.

             I. FACTS AND PROCEDURAL POSTURE

                   A. Facts

             The Court has detailed the facts of this case in prior orders (Docs. 65, 92,

       122), but several new facts have come to light with additional discovery. In

       short, Brinker, the parent company that owns Chili’s restaurants, experienced

       a data breach where customers’ personal and payment card information was

       stolen. (Doc. 95 ¶¶ 1–2). Three Named Plaintiffs, Shenika Theus, Michael

       Franklin, and Eric Steinmetz, seek to represent themselves and those similarly

       situated in a class action against Brinker. Id. at 1. Plaintiffs seek compensation
Case
 Case9:20-cv-80506-KAM
       3:18-cv-00686-TJC-MCR
                        Document
                             Document
                                 27-1 Entered
                                       167 Filed
                                              on FLSD
                                                 04/14/21
                                                      Docket
                                                          Page
                                                             04/16/2021
                                                                2 of 39 PageID
                                                                          Page 5919
                                                                               2 of 39




       for the inability to use payment cards, lost time, and other out-of-pocket

       expenses associated with the breach. Id. ¶¶ 9–12.

             In December 2017, hackers breached Brinker’s back office systems

       through a vulnerable access point earlier identified in an informal risk

       assessment conducted by Brinker. (Doc. 131-3 ¶ 7). In March 2018, using the

       previously breached access point, hackers placed malware on Brinker’s

       systems. Id. Between March 2018 and April 2018, hackers stole both customer

       payment card data and personally identifiable information. (Doc. 131 at 1–2).

       This will hereafter be referred to as “the Data Breach.” Different Chili’s

       restaurants were affected at different times. (Doc. 141 at 13). In May 2018,

       Brinker was notified that “card data had been leaked from their corporate-

       owned Chili’s restaurants and sold on Joker Stash, a known marketplace for

       stolen payment card data.” (Docs. 95 ¶ 2; 146-6 at 8). Plaintiffs represent that

       all of the up to 4.5 million cards stolen from Brinker were found on Joker Stash.

       (Doc. 165 at 26:6–12, 27:4–9).

             Shenika Theus is a resident of Texas, where she used her payment card

       on or about March 31, 2018 at a Chili’s in Garland, Texas. (Doc. 95 ¶¶ 17, 31).

       Theus incurred five unauthorized charges on her account, after which she

       contacted her bank, cancelled her card, and disputed the charges. Id. ¶ 32.

       Theus was also charged a fee “when her account had insufficient funds to satisfy

       a [utility] bill.” (Doc. 141 at 16).


                                              2
Case
 Case9:20-cv-80506-KAM
       3:18-cv-00686-TJC-MCR
                        Document
                             Document
                                 27-1 Entered
                                       167 Filed
                                              on FLSD
                                                 04/14/21
                                                      Docket
                                                          Page
                                                             04/16/2021
                                                                3 of 39 PageID
                                                                          Page 5920
                                                                               3 of 39




             Michael Franklin is a resident of California, where he used his payment

       card to make two separate purchases at Chili’s restaurants: once on March 17,

       2018 in Carson, California and again on April 22, 2018 in Lakewood, California.

       (Doc. 95 ¶¶ 18, 36). Franklin incurred two unauthorized charges on his account,

       after which he cancelled his card, spent between five and six hours speaking to

       bank representatives, and visited the Chili’s locations to request receipts.

       Id. ¶¶ 37–40.

             Eric Steinmetz is a resident of Nevada, where he used his payment card

       on or about April 4, 2018 at a Chili’s in North Las Vegas, Nevada. Id. ¶¶ 19, 42.

       Steinmetz spent time speaking with the Chili’s location, Chili’s national office,

       credit reporting agencies, and his bank. Id. ¶¶ 43–44.

                   B. Procedural Posture

             Plaintiffs filed suit on May 24, 2018 (Doc. 1), after which the Court

       consolidated two related cases on October 30, 2018 (Doc. 31). Plaintiffs filed a

       Second Amended Consolidated Class Action Complaint (Doc. 39), which Brinker

       moved to dismiss (Doc. 48). The Court issued an order holding that all Plaintiffs

       had standing except those alleging only future injuries. (Doc. 65 at 15–18). The

       Court also requested briefing on choice of law and deferred ruling on Brinker’s

       Rule 12(b)(6) motion. Id. at 19–20. The parties submitted a Joint Notice of

       Choice of Law Briefing Preference, but the parties were unable to agree on what

       law governed. (Doc. 68). The Court then issued an order granting in part and


                                              3
Case
 Case9:20-cv-80506-KAM
       3:18-cv-00686-TJC-MCR
                        Document
                             Document
                                 27-1 Entered
                                       167 Filed
                                              on FLSD
                                                 04/14/21
                                                      Docket
                                                          Page
                                                             04/16/2021
                                                                4 of 39 PageID
                                                                          Page 5921
                                                                               4 of 39




       denying in part Brinker’s Rule 12(b)(6) motion to dismiss. (Doc. 92).

             Plaintiffs filed a Third Amended Complaint (Doc. 95), and Brinker moved

       to dismiss the new claims and Plaintiffs’ requests for injunctive relief (Doc. 99).

       The Court dismissed the new claims and again affirmed that Plaintiffs had

       standing but held that any future injuries were too speculative; thus, the Court

       dismissed any requests for injunctive relief. (Doc. 122 at 10–11). The surviving

       claims include (1) breach of implied contract, (2) negligence, (3) violation of

       California’s Unfair Competition Law (“UCL”) Unlawful Business Practices (for

       alleged violations of the FTC Act and California Civil Code § 1798.81.5), and (4)

       violation of California’s UCL Unfair Business Practices. (Doc. 92 at 6–7, 59–60).

             This case is now before the Court on Plaintiffs’ Motion for Class

       Certification (Doc. 131) and Brinker’s Motion to Exclude Expert Opinions and

       Testimony of Daniel J. Korczyk (Doc. 142). On February 25, 2021, the Court

       held a hearing on the motions, the record of which is incorporated herein. (Doc.

       165). Plaintiffs seek to certify two classes: (1) a Nationwide Class for the breach

       of implied contract and negligence claims and (2) a California Statewide Class

       for the California consumer protection claims. (Doc. 131 at 1). Because Brinker’s

       Motion to Exclude Expert Opinions and Testimony is critical to Plaintiffs’

       Motion for Class Certification, the Court will begin its discussion there.

             II. DAUBERT MOTION

             Plaintiffs’ expert, Daniel J. Korczyk, is offered to show that a common


                                               4
Case
 Case9:20-cv-80506-KAM
       3:18-cv-00686-TJC-MCR
                        Document
                             Document
                                 27-1 Entered
                                       167 Filed
                                              on FLSD
                                                 04/14/21
                                                      Docket
                                                          Page
                                                             04/16/2021
                                                                5 of 39 PageID
                                                                          Page 5922
                                                                               5 of 39




       method of calculating class members’ damages exists for purposes of

       predominance under Federal Rule of Civil Procedure 23(b)(3). (Doc. 132-1 ¶ 16).

       Brinker filed a Daubert motion to exclude Korczyk’s testimony (Doc. 142), to

       which Plaintiffs responded (Doc. 152), and Brinker replied (Doc. 154).

             Under Federal Rule of Evidence 702, an expert witness may testify if (1)

       the expert’s “specialized knowledge will help the trier of fact to understand the

       evidence or to determine a fact in issue;” (2) “the testimony is based on sufficient

       facts or data;” (3) “the testimony is the product of reliable principles and

       methods;” and, (4) “the expert has reliably applied the principles and methods

       to the facts of the case.” The party offering the expert witness carries the burden

       of proof to satisfy the elements by a preponderance of the evidence. Rink v.

       Cheminova, Inc., 400 F.3d 1286, 1292 (11th Cir. 2005). District courts serve as

       gatekeepers to ensure juries hear only reliable and relevant information. See

       Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 597 (1993). However,

       exclusion is not done lightly: “[v]igorous cross-examination, presentation of

       contrary evidence, and careful instruction on the burden of proof are the

       traditional and appropriate means of attacking shaky but admissible [expert]

       evidence.” Daubert, 509 U.S. at 596.

             Korczyk graduated from Notre Dame and has a Master of Finance from

       DePaul University. (Doc. 132-1 ¶ 2). Korczyk is a Certified Public Accountant

       and holds several accreditations including one in business valuations and


                                                5
Case
 Case9:20-cv-80506-KAM
       3:18-cv-00686-TJC-MCR
                        Document
                             Document
                                 27-1 Entered
                                       167 Filed
                                              on FLSD
                                                 04/14/21
                                                      Docket
                                                          Page
                                                             04/16/2021
                                                                6 of 39 PageID
                                                                          Page 5923
                                                                               6 of 39




       another in financial forensics from the American Institute of Certified Public

       Accountants. Id. Korczyk has almost forty years’ experience in public

       accounting, including serving as a lead case analyst 1 in other data breach

       actions where he was also tasked with finding a common method to calculate

       damages. (Docs. 132-1 ¶ 2; 152-5 ¶ 43). To create his damages methodology,

       Korczyk solicited assistance from other professionals at his financial advisory

       services firm, with whom he worked on the other data breach cases. (Doc. 132-

       1 ¶¶ 1, 3, 14–15).

             Brinker argues Korczyk has no expertise in this area because he has only

       worked on data breach cases involving financial institution plaintiffs (Doc. 142

       at 5–6); however, the calculations required in the financial institution cases are

       similar to those needed here as they also included the valuation of replacing

       compromised cards and reimbursing fraudulent charges, see In re Sonic Corp.

       Customer Data Breach Litig., No. 1:17-md-02807-JSG, 2020 WL 6701992, at *7

       (N.D. Ohio Nov. 13, 2020) (certifying class in which Korczyk served as a lead

       case analyst under the damages expert to create a damages model, see (Doc.

       152-5 ¶ 43)). Further, Korczyk’s expertise would be helpful to a jury because it

       provides a starting point to decide damages in a context unfamiliar to many.

       The Court finds that Korczyk possesses “specialized knowledge” that “will help


             1 According to Korczyk, a lead case analyst works under the testifying
       expert. (Doc. 152-5 at 14 n.52).


                                               6
Case
 Case9:20-cv-80506-KAM
       3:18-cv-00686-TJC-MCR
                        Document
                             Document
                                 27-1 Entered
                                       167 Filed
                                              on FLSD
                                                 04/14/21
                                                      Docket
                                                          Page
                                                             04/16/2021
                                                                7 of 39 PageID
                                                                          Page 5924
                                                                               7 of 39




       the trier of fact to understand the evidence or to determine a fact in issue.” Fed.

       R. Evid. 702; see also Daubert, 509 U.S. at 589–90.

             Brinker spends most of its time disputing the reliability of Korczyk’s

       methodology, first arguing that it is not based on sufficient facts or data because

       it is “predicated on his review of random, unverified, non-peer reviewed internet

       articles that his staff located through basic Google searches.” (Doc. 142 at 13).

       However, Korczyk sufficiently supports his decisions; many of his online sources

       are government or other reputable websites. (Doc. 132-1 at 32–33).

             Brinker also argues that the methodology is (1) overinclusive and is not

       based on reliable principles and methods and (2) not accurately applied to the

       facts here. (Doc. 142 at 6–8). Under Korczyk’s damages methodology, all class

       members would receive a standard dollar amount for lost opportunities to

       accrue rewards points (whether or not they used a rewards card), the value of

       cardholder time (whether or not they spent any time addressing the breach),

       and out-of-pocket damages (whether or not they incurred any out-of-pocket

       damages). Id. at 12–13. Korczyk employs an averages method to compute

       damages, reasoning that the delta between class members’ damages is minimal

       irrespective of the type of card used or time spent. (Doc. 152-5 at 7). As with any

       averages calculation, over or under inclusivity is going to be a risk, but the

       Supreme Court has approved the use of averages methods to calculate damages.

       See Tyson Foods, Inc. v. Bouaphakeo, 577 U.S. 442, 459–61 (2016) (holding that


                                               7
Case
 Case9:20-cv-80506-KAM
       3:18-cv-00686-TJC-MCR
                        Document
                             Document
                                 27-1 Entered
                                       167 Filed
                                              on FLSD
                                                 04/14/21
                                                      Docket
                                                          Page
                                                             04/16/2021
                                                                8 of 39 PageID
                                                                          Page 5925
                                                                               8 of 39




       a damages expert testifying to the average time spent donning and doffing

       protective equipment was permitted and enough to show predominance, and

       that the persuasiveness of the average as a reflection of the time actually

       worked was a matter for a jury). Further, as Korczyk states, at this point his

       testimony is offered to show that a reliable damages calculation methodology

       exists, not to calculate class members’ damages. (Doc. 152-5 ¶¶ 37–38). Korczyk

       states he will continue researching and vetting data sources for accurate

       numbers to use in the final damages calculation. Id. ¶ 38. At the motion for

       class certification stage, Korczyk’s methodology is sufficiently supported by

       data, reliable, and reliably applied.

             III. CLASS CERTIFICATION

             Plaintiffs seek certification of two Rule 23(b)(3) damages classes or in the

       alternative, various Rule 23(c)(4) issues classes. (Doc. 131 at 1, 24). Brinker

       responded in opposition (Doc. 141), and Plaintiffs replied (Doc. 148). Plaintiffs’

       proposed classes are as follows:

                   All persons residing in the United States who made a
                   credit or debit card purchase at any affected Chili’s
                   location during the period of the Data Breach (the
                   “Nationwide Class”).

                   All persons residing in California who made a credit or
                   debit card purchase at any affected Chili’s location
                   during the period of the Data Breach (the “California
                   Statewide Class”).

       (Doc. 131 at 1).


                                               8
Case
 Case9:20-cv-80506-KAM
       3:18-cv-00686-TJC-MCR
                        Document
                             Document
                                 27-1 Entered
                                       167 Filed
                                              on FLSD
                                                 04/14/21
                                                      Docket
                                                          Page
                                                             04/16/2021
                                                                9 of 39 PageID
                                                                          Page 5926
                                                                               9 of 39




             All class actions must meet the prerequisites found in Federal Rule of

       Civil Procedure 23(a), which are (1) numerosity, (2) commonality, (3) typicality,

       and (4) adequacy of representation and one of the three requirements in 23(b).

       Rule 23(c)(4) also allows class certification with respect to particular issues. A

       district court must conduct a “rigorous analysis” to determine whether the

       requirements of Rule 23 have been met. Brown v. Electrolux Home Prod., Inc.,

       817 F.3d 1225, 1234 (11th Cir. 2016) (quoting Wal-Mart Stores, Inc. v. Dukes,

       564 U.S. 338, 350–51 (2011)). The party seeking class certification has the

       burden of proof and must affirmatively show compliance with Rule 23. Wal-

       Mart, 564 U.S. at 350. A court should only consider the merits of the underlying

       claim to the extent “that they are relevant to determining whether the Rule 23

       prerequisites for class certification are satisfied.” Amgen Inc. v. Connecticut

       Ret. Plans & Tr. Funds, 568 U.S. 455, 466 (2013).

                   A. Standing

             Despite the Court addressing standing in this case twice now (Docs. 65,

       122), it must engage in the inquiry again. See Griffin v. Dugger, 823 F.2d 1476,

       1482 (11th Cir. 1987) (“[A]ny analysis of class certification must begin with the

       issue of standing . . . .”). Standing requires a plaintiff to have “(1) suffered an

       injury in fact, (2) that is fairly traceable to the challenged conduct of the

       defendant, and (3) that is likely to be redressed by a favorable judicial decision.”

       Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016), as revised (May 24, 2016)


                                                9
Case
  Case
     9:20-cv-80506-KAM
       3:18-cv-00686-TJC-MCR
                        Document
                             Document
                                 27-1 Entered
                                       167 Filed
                                              on FLSD
                                                 04/14/21
                                                      Docket
                                                          Page
                                                             04/16/2021
                                                                10 of 39 PageID
                                                                          Page 10
                                                                                5927
                                                                                  of 39




        (citing Lujan v. Defs. of Wildlife, 504 U.S. 555, 560–61 (1992)). Plaintiffs bear

        the burden of establishing the elements of standing “in the same way as any

        other matter on which the plaintiff bears the burden of proof, i.e., with the

        manner and degree of evidence required at the successive stages of the

        litigation.” Lujan, 504 U.S. at 561. Plaintiffs must “affirmatively demonstrate

        [their] compliance with [Rule 23];” therefore, Plaintiffs must demonstrate that

        at least one Plaintiff for both the Nationwide and California Classes possesses

        standing. Wal-Mart, 564 U.S. at 350; see also Cordoba v. DIRECTV, LLC, 942

        F.3d 1259, 1273 (11th Cir. 2019); Fla. Pediatric Soc’y/ Fla. Chapter of Am. Acad.

        of Pediatrics v. Benson, No. 05-23037-CIV-JORDAN, 2009 WL 10668660, at *2

        n.3 (S.D. Fla. Sept. 30, 2009) (“At the class certification stage, the plaintiffs need

        only make an allegation, supported by ‘factual proffers’ such as affidavits, that

        a plaintiff has standing.” (citing Prado-Steiman ex rel. Prado v. Bush, 221 F.3d

        1266, 1280 (11th Cir. 2000))).

              Further, the Eleventh Circuit recently issued a decision regarding

        standing in the data breach context. See Tsao v. Captiva MVP Rest. Partners,

        LLC, 986 F.3d 1332 (11th Cir. 2021). In Tsao, the plaintiff used his payment

        card at two PDQ restaurants during a time when PDQ was subject to a data

        breach by hackers. Id. at 1335. The plaintiff did not allege that he incurred

        fraudulent charges, but after PDQ announced the breach, he cancelled his

        payment cards and spent time speaking with his bank. Id. at 1335–36. The


                                                 10
Case
  Case
     9:20-cv-80506-KAM
       3:18-cv-00686-TJC-MCR
                        Document
                             Document
                                 27-1 Entered
                                       167 Filed
                                              on FLSD
                                                 04/14/21
                                                      Docket
                                                          Page
                                                             04/16/2021
                                                                11 of 39 PageID
                                                                          Page 11
                                                                                5928
                                                                                  of 39




        Eleventh Circuit first held that any future risk of identity theft was too

        speculative to confer standing. Id. at 1344. The Eleventh Circuit then held that

        without evidence or alleged facts showing that there was some misuse of the

        plaintiff’s data, the plaintiff did not have standing because “[t]he mitigation

        costs [the plaintiff] allege[d] are inextricably tied to his perception of the actual

        risk of identity theft following the . . . data breach.” Id. at 1344–45. The

        Eleventh Circuit reasoned that the plaintiff could not “conjure standing . . . by

        inflicting injuries on himself to avoid an insubstantial, non-imminent risk of

        identity theft.” Id. at 1345.

              Consistent with the Eleventh Circuit’s view, the Court, in previous

        orders, already dismissed Named Plaintiffs who alleged only future injuries

        (Doc. 65), but the Court is considering the issue of potential “manufactured

        injuries” for the first time here. Given the timing of the Tsao decision, the

        parties did not have an opportunity to address the case in their briefs, but they

        were able to argue the case at the hearing.

              Brinker’s primary argument is that Plaintiffs have not met their

        evidentiary burden to establish standing. (Doc. 141 at 18–20). Plaintiffs state

        that they have demonstrated standing in their responses to Brinker’s Motion to

        Dismiss. (Doc. 131 at 6). In their Reply in Support of Class Certification,

        Plaintiffs point to Brinker’s evidence to establish standing (Doc. 148 at 3), and

        at the hearing, Plaintiffs further supported their standing arguments with


                                                 11
Case
  Case
     9:20-cv-80506-KAM
       3:18-cv-00686-TJC-MCR
                        Document
                             Document
                                 27-1 Entered
                                       167 Filed
                                              on FLSD
                                                 04/14/21
                                                      Docket
                                                          Page
                                                             04/16/2021
                                                                12 of 39 PageID
                                                                          Page 12
                                                                                5929
                                                                                  of 39




        additional evidence (Doc. 165).

              Under Tsao, while Plaintiffs need not show actual misuse of their data,

        Plaintiffs must show some misuse to justify their injuries. See Tsao, 986 F.3d

        at 1344. The Eleventh Circuit did not clarify what constitutes “some misuse,”

        but it seemed to acknowledge that non-conclusory specific allegations of

        unauthorized charges would meet this standard. Id. at 1343. Here, Theus and

        Franklin have met the Tsao standard because they both allege and testify that

        they experienced unauthorized charges on their accounts after the Data Breach.

        (Docs. 95 ¶¶ 32, 39–40; 146-2 at 90:11–25; 146-7 at 91:9–19). Steinmetz does

        not allege that he experienced any fraudulent charges, and in a deposition, he

        confirmed he had no unauthorized charges on his account. (Doc. 146-4 at 144:6–

        14). However, Plaintiffs assert that all of the payment card information taken

        in the Data Breach is on the dark web. (Doc. 165 at 26:6–12, 27:4–9). Evidence

        of Plaintiffs’ information being posted on the dark web is likely enough to show

        actual misuse and it certainly meets the standard of some misuse. See Tsao,

        986 F.3d at 1344. Because Plaintiffs have shown evidence of some misuse,

        Plaintiffs’ alleged actual injuries as a result of the Data Breach are not

        manufactured. See id. at 1345.

              In addition, all Plaintiffs allege and have testified that they experienced

        actual injuries including late fees due to insufficient funds or time spent

        replacing cards and traveling to the bank. (Docs. 146-2 at 42:10–14; 146-4 at


                                               12
Case
  Case
     9:20-cv-80506-KAM
       3:18-cv-00686-TJC-MCR
                        Document
                             Document
                                 27-1 Entered
                                       167 Filed
                                              on FLSD
                                                 04/14/21
                                                      Docket
                                                          Page
                                                             04/16/2021
                                                                13 of 39 PageID
                                                                          Page 13
                                                                                5930
                                                                                  of 39




        160:20–161:7; 146-7 at 46:5–9; 148 at 3); see also Lujan, 504 U.S. at 560–61.

        These injuries are fairly traceable to the Data Breach and could be redressed

        by a favorable judicial decision. See Lujan, 504 U.S. at 560–61. Thus, Plaintiffs

        have met their burden to establish standing. Cf. In re Checking Account

        Overdraft Litig., 275 F.R.D. 666, 670–71 (S.D. Fla. 2011) (“In making the

        decision, the Court . . . may consider the factual record in deciding whether the

        requirements of Rule 23 are satisfied.” (citing Valley Drug Co. v. Geneva

        Pharms., Inc., 350 F.3d 1181, 1188 n.15 (11th Cir.2003))).

                    B. Rule 23 Threshold Requirements

              Before a district court may grant a motion for class certification, a

        plaintiff seeking to represent a class must establish two threshold

        requirements: (1) that the proposed class is “adequately defined and clearly

        ascertainable,” Little v. T-Mobile USA, Inc., 691 F.3d 1302, 1304 (11th Cir.

        2012), and (2) that the representative plaintiffs are a part of the class, E. Texas

        Motor Freight Sys. Inc. v. Rodriguez, 431 U.S. 395, 403 (1977). While many

        courts merge these requirements with other Rule 23(a) requirements, the Court

        discusses these requirements as a threshold matter to clarify the exact class the

        Court is certifying.




                                                13
Case
  Case
     9:20-cv-80506-KAM
       3:18-cv-00686-TJC-MCR
                        Document
                             Document
                                 27-1 Entered
                                       167 Filed
                                              on FLSD
                                                 04/14/21
                                                      Docket
                                                          Page
                                                             04/16/2021
                                                                14 of 39 PageID
                                                                          Page 14
                                                                                5931
                                                                                  of 39




                          1. With a few revisions, Plaintiffs’ proposed class is

                          adequately defined and clearly ascertainable.


              A class is ascertainable “if it is adequately defined such that its

        membership is capable of determination.” Cherry v. Dometic Corp., 986 F.3d

        1296, 1304 (11th Cir. 2021). Plaintiffs can rely on a defendant’s records, but the

        records should be “useful for identification purposes,” and identification should

        be “administratively feasible.” Karhu v. Vital Pharm., Inc., 621 F. App’x 945,

        948 (11th Cir. 2015). However, the Eleventh Circuit has held that

        ascertainability does not require administrative feasibility. Cherry, 986 F.3d at

        1304. Further, the class definition must be adequately defined. The Eleventh

        Circuit has refused to adopt a rule regarding whether a class definition is

        overbroad if it includes uninjured plaintiffs. See Cordoba, 942 F.3d at 1275–76

        (noting the Seventh Circuit’s rule that a class is properly defined so long as it

        is apparent that the class does not contain a “great many” uninjured persons

        (quoting Kohen v. Pac. Inv. Mgmt. Co. LLC, 571 F.3d 672, 677 (7th Cir. 2009))).

        Instead, the Eleventh Circuit has instructed district courts to address the issue

        of potential individualized issues of standing with respect to the class as a whole

        in the predominance analysis. Id. at 1277.

              Brinker argues that the class is not ascertainable because Plaintiffs’

        method of identifying class members relies on an individualized self-



                                                14
Case
  Case
     9:20-cv-80506-KAM
       3:18-cv-00686-TJC-MCR
                        Document
                             Document
                                 27-1 Entered
                                       167 Filed
                                              on FLSD
                                                 04/14/21
                                                      Docket
                                                          Page
                                                             04/16/2021
                                                                15 of 39 PageID
                                                                          Page 15
                                                                                5932
                                                                                  of 39




        identification process and that the definition is overbroad because it includes

        possibly many uninjured class members. (Doc. 141 at 21–25). Plaintiffs argue

        the class is ascertainable because it does not rely on self-identification, instead

        it relies on Brinker’s transaction records and Fiserv’s, the processor of the cards,

        records of the cards pulled off the dark web. (Docs. 148 at 4; 165 at 50:1–10).

        Brinker and Fiserv’s records are useful for identification purposes and

        identification is administratively feasible because Plaintiffs can use Brinker’s

        records to identify individuals who used payment cards at affected locations

        during affected times and Fiserv’s records to show which cards were on the dark

        web. See Karhu, 621 F. App’x at 948. While some individuals identified through

        these records may be in the proposed class despite not having experienced any

        injuries (overdraft fees, time spent, etc.), a simple modification to the class

        definition remedies this issue.

              While the class is ascertainable as written, the Court finds that the class

        definition should be narrowed to prevent both the definition from being

        overbroad, and to prevent predominance issues regarding standing. 7A

        CHARLES ALAN WRIGHT & ARTHUR R. MILLER, FEDERAL PRACTICE AND

        PROCEDURE § 1760 (3d ed. 2020) (“[A Court] has discretion to limit or redefine

        the class in an appropriate manner to bring the action within Rule 23.”). The

        Court clarifies that class members’ data must have been “accessed by

        cybercriminals” and that class members must have “incurred reasonable


                                                15
Case
  Case
     9:20-cv-80506-KAM
       3:18-cv-00686-TJC-MCR
                        Document
                             Document
                                 27-1 Entered
                                       167 Filed
                                              on FLSD
                                                 04/14/21
                                                      Docket
                                                          Page
                                                             04/16/2021
                                                                16 of 39 PageID
                                                                          Page 16
                                                                                5933
                                                                                  of 39




        expenses or time spent in mitigation of the consequences of the Data Breach,”

        such that the new definitions are as follows:

                    All persons residing in the United States who made a
                    credit or debit card purchase at any affected Chili’s
                    location during the period of the Data Breach (March
                    and April 2018) who: (1) had their data accessed by
                    cybercriminals and, (2) incurred reasonable expenses
                    or time spent in mitigation of the consequences of the
                    Data Breach (the “Nationwide Class”).

                    All persons residing in California who made a credit or
                    debit card purchase at any affected Chili’s location
                    during the period of the Data Breach (March and April
                    2018) who: (1) had their data accessed by
                    cybercriminals and, (2) incurred reasonable expenses
                    or time spent in mitigation of the consequences of the
                    Data Breach (the “California Statewide Class”).

              These clarifiers avoid later predominance issues regarding standing and

        the inclusion of uninjured individuals because now individuals are not in the

        class unless they have had their data “misused” per the Eleventh Circuit’s Tsao

        decision, either through experiencing fraudulent charges or it being posted on

        the dark web. See Tsao, 986 F.3d at 1344. Further, under the revised definition,

        individuals must have some injury in the form of out-of-pocket expenses or time

        spent to be a part of the class. While these clarifiers might make ascertaining

        the class more difficult as some self-identification may be required, it does not

        make it impossible; thus, ascertainability continues to be satisfied under the

        new class definition. See Cherry, 986 F.3d at 1304.




                                               16
Case
  Case
     9:20-cv-80506-KAM
       3:18-cv-00686-TJC-MCR
                        Document
                             Document
                                 27-1 Entered
                                       167 Filed
                                              on FLSD
                                                 04/14/21
                                                      Docket
                                                          Page
                                                             04/16/2021
                                                                17 of 39 PageID
                                                                          Page 17
                                                                                5934
                                                                                  of 39




                           2. Named Plaintiffs are in the class.

              Another threshold requirement of Rule 23 is that the representative

        plaintiffs be a part of the class. E. Texas Motor Freight Sys. Inc., 431 U.S. at

        403 (“[A] class representative must be part of the class and possess the same

        interest and suffer the same injury as the class members.” (quotation marks

        omitted)). Here, Plaintiffs offer as evidence a report conducted by an

        independent data investigator which details when each Chili’s restaurant

        around the nation was affected by the breach. (Docs. 146-1; 155-3; 165 at 24:10–

        15). Individuals who dined at locations within the affected period are likely in

        the class; however, the report is imperfect as several of the dates could not be

        validated. (Doc. 146-1 at 32). The following table shows when Plaintiffs

        allegedly dined at their various restaurants, and the relevant period for those

        restaurants:

        Name           Location          Date Dined          Affected Period
        Theus          Chili’s           On or about         March 22, 2018–April 22,
                       Firewheel         March 31, 2018      2018
                       Garland, TX       (Doc. 95 ¶ 31)      (Doc. 146-1 at 9)
                       (Docs. 95 ¶ 30;
                       146-7 at 76:24–
                       78:7)
        Franklin       Carson, CA        On or about         March 30, 2018–April 22,
                       (Doc. 95 ¶¶ 35–   March 17, 2018      2018 (Doc. 146-1 at 32)
                       36)               (Doc. 95 ¶¶ 35–
                                         36)
        Franklin       Lakewood, CA      On or about April   March 22, 2018–April 21,
                       (Doc. 95 ¶¶ 35–   22, 2018            2018 (Doc. 146-1 at 32)
                       36)               (Doc. 95 ¶¶ 35–
                                         36)


                                                17
Case
  Case
     9:20-cv-80506-KAM
       3:18-cv-00686-TJC-MCR
                        Document
                             Document
                                 27-1 Entered
                                       167 Filed
                                              on FLSD
                                                 04/14/21
                                                      Docket
                                                          Page
                                                             04/16/2021
                                                                18 of 39 PageID
                                                                          Page 18
                                                                                5935
                                                                                  of 39




        Steinmetz North Las             On or about April    April 4, 2018– April 21,
                  Vegas, NV             4, 2018              2018 (Doc. 146-1 at 25)
                  (Docs. 95 ¶ 42;       (Doc. 95 ¶ 42)
                  146-4 at
                  128:17–129:4)


              Franklin’s first transaction would not qualify him for the class without

        additional evidence, as he dined several days outside the affected time range.

        Franklin’s second transaction, while currently one day outside the range, is a

        “could not validate date” entry. (Doc. 146-1 at 32). Looking at the totality of the

        evidence, including the unauthorized charges on Franklin’s account after the

        breach (Doc. 95 ¶ 37), and the proximity of the second transaction to the

        projected affected period, the Court finds Franklin is a part of the class.

              Theus and Steinmetz are in the class because they dined at affected

        locations during affected periods. Brinker argues Steinmetz is not in the class

        because there is a question of fact as to the exact date he dined. (Doc. 141 at

        10). The date alleged in the Third Amended Complaint is the date reflected in

        the above chart, but in a deposition, Steinmetz testified that he dined on April

        3, 2018, and in an interrogatory, he testified that he dined on April 2, 2018.

        (Doc. 146-4 at 130:10, 129:21–23). Regardless of the fact question, the Court

        finds that Steinmetz is in the class because the alleged date is within the

        affected time frame and the testified-to dates are very close to the affected time




                                                18
Case
  Case
     9:20-cv-80506-KAM
       3:18-cv-00686-TJC-MCR
                        Document
                             Document
                                 27-1 Entered
                                       167 Filed
                                              on FLSD
                                                 04/14/21
                                                      Docket
                                                          Page
                                                             04/16/2021
                                                                19 of 39 PageID
                                                                          Page 19
                                                                                5936
                                                                                  of 39




        frame. 2 If facts showing otherwise arise later, the Court will reevaluate

        whether any Named Plaintiffs should be dismissed.

                    C. Rule 23(a) Requirements

              Rule 23(a) requires a class (1) be “so numerous that joinder of all members

        is impracticable;” (2) have “questions of law or fact common to the class;” (3)

        have representative parties with “claims or defenses” that “are typical of the

        claims or defenses of the class;” and, (4) have representative parties that “will

        fairly and adequately protect the interests of the class.” These requirements are

        commonly known as numerosity, commonality, typicality, and adequacy of

        representation; each are discussed in turn below.

                          1. Numerosity is satisfied.

              “Although mere allegations of numerosity are insufficient to meet this

        prerequisite, a plaintiff need not show the precise number of members in the

        class.” Evans v. U.S. Pipe & Foundry Co., 696 F.2d 925, 930 (11th Cir. 1983).

        Here, numerosity is satisfied because evidence shows that the number of

        compromised cards could be as high as 4.5 million. (Docs. 131 at 8; 155-2 at 5).

              Other district courts have expressed reservations in finding numerosity

        in data breach cases. See In re Hannaford Bros. Co. Customer Data Sec. Breach

        Litig., 293 F.R.D. 21, 26 (D. Me. 2013) (“I am certainly concerned that if this


              2  If evidence later shows that Steinmetz is not in the class, Theus could
        still represent the Nationwide Class.


                                               19
Case
  Case
     9:20-cv-80506-KAM
       3:18-cv-00686-TJC-MCR
                        Document
                             Document
                                 27-1 Entered
                                       167 Filed
                                              on FLSD
                                                 04/14/21
                                                      Docket
                                                          Page
                                                             04/16/2021
                                                                20 of 39 PageID
                                                                          Page 20
                                                                                5937
                                                                                  of 39




        case proceeds as a class action, few class members will ultimately be interested

        in taking the time to file the paperwork necessary to obtain the very small

        amount of money that may be available if there is a recovery.”). While the court

        in Hannaford held that numerosity was satisfied, it also expressed its concerns

        with another data breach case from Texas, In re Heartland Payment Sys., Inc.

        Customer Sec. Breach Litig., 851 F. Supp. 2d 1040 (S.D. Tex. 2012). In

        Heartland, there were over 130 million claimants, but after settlement only 290

        individuals filed claims, only 11 of which were valid. Hannaford, 293 F.R.D. at

        26 (citing Heartland, 851 F. Supp. at 1050). The Hannaford court ultimately

        held that since there is no precedent regarding the consideration of potential

        class member disinterest, the court would not consider it in deciding

        numerosity. Id. The Court agrees that it should not consider how many of the

        claimants may not be interested in participating. Thus, the numerosity

        requirement is met.

                          2. Commonality is satisfied.

              “Commonality requires the plaintiff to demonstrate that the class

        members ‘have suffered the same injury[.]’” Wal-Mart, 564 U.S. at 349–50

        (quoting Gen. Tel. Co. of Sw. v. Falcon, 457 U.S. 147, 157 (1982)). Plaintiffs must

        show that a “common contention” exists that is “capable of classwide resolution”

        such that a “determination of its truth or falsity will resolve an issue that is

        central to the validity of each one of the claims in one stroke.” Id. at 350.


                                                20
Case
  Case
     9:20-cv-80506-KAM
       3:18-cv-00686-TJC-MCR
                        Document
                             Document
                                 27-1 Entered
                                       167 Filed
                                              on FLSD
                                                 04/14/21
                                                      Docket
                                                          Page
                                                             04/16/2021
                                                                21 of 39 PageID
                                                                          Page 21
                                                                                5938
                                                                                  of 39




        Further, commonality does not require that every question of law or fact be

        common, only that common questions exist. Id. at 359 (“We quite agree that for

        purposes of Rule 23(a)(2) [e]ven a single [common] question will do.” (quotation

        marks omitted) (alterations in original)).

              Plaintiffs offer several questions that are common to the class and capable

        of classwide resolution, including whether Brinker had a duty to protect

        customer data, whether Brinker knew or should have known its data systems

        were susceptible, and whether Brinker failed to implement adequate data

        security measures to protect customers’ data. (Doc. 131 at 9). In particular, the

        final question is common to every claim in both the proposed Nationwide Class

        and the proposed California Statewide Class. Commonality is satisfied.

                           3. Typicality is satisfied.

              The commonality and typicality analyses often overlap as they are both

        focused on “whether a sufficient nexus exists between the legal claims of the

        named class representatives and those of individual class members to warrant

        class certification.” Prado-Steiman ex rel., 221 F.3d at 1278. “Traditionally,

        commonality refers to the group characteristics of the class as a whole and

        typicality refers to the individual characteristics of the named plaintiff in

        relation to the class.” Id. at 1279. Typicality is satisfied if “the claims or defenses

        of the class and the class representative arise from the same event or pattern

        or practice and are based on the same legal theory.” Kornberg v. Carnival


                                                  21
Case
  Case
     9:20-cv-80506-KAM
       3:18-cv-00686-TJC-MCR
                        Document
                             Document
                                 27-1 Entered
                                       167 Filed
                                              on FLSD
                                                 04/14/21
                                                      Docket
                                                          Page
                                                             04/16/2021
                                                                22 of 39 PageID
                                                                          Page 22
                                                                                5939
                                                                                  of 39




        Cruise Lines, Inc., 741 F.2d 1332, 1337 (11th Cir. 1984). Further, “[d]ifferences

        in the amount of damages between the class representative and other class

        members does not affect typicality.” Id.

              Here, all Plaintiffs’ injuries arise out of the same series of events, the Data

        Breach (Doc. 95 ¶ 9), and all of their stolen information was posted on Joker

        Stash (Doc. 165 at 26:6–12, 27:4–9). Further, Plaintiffs all allege the same

        claims (Doc. 95 ¶¶ 39, 42, 57, 63, 67), and like each other class member they

        must show that Brinker was negligent, breached an implied contract, or

        violated California’s UCL, and that Brinker’s conduct caused their damages,

        which are alleged to be similar. Because the only difference between Named

        Plaintiffs and putative class members is the amount of damages, typicality is

        satisfied. See Kornberg, 741 F.2d at 1337.

                           4. Adequacy of representation is satisfied.

              “Adequacy of representation means that the class representative has

        common interests with unnamed class members and will vigorously prosecute

        the interests of the class through qualified counsel.” Piazza v. Ebsco Indus., Inc.,

        273 F.3d 1341, 1346 (11th Cir. 2001) (citations and quotation marks omitted).

        This analysis includes two inquiries: “(1) whether any substantial conflicts of

        interest exist between the representatives and the class; and (2) whether the

        representatives will adequately prosecute the action.” Valley Drug Co., 350 F.3d

        at 1189 (quoting In re HealthSouth Corp. Securities Litigation, 213 F.R.D. 447,


                                                22
Case
  Case
     9:20-cv-80506-KAM
       3:18-cv-00686-TJC-MCR
                        Document
                             Document
                                 27-1 Entered
                                       167 Filed
                                              on FLSD
                                                 04/14/21
                                                      Docket
                                                          Page
                                                             04/16/2021
                                                                23 of 39 PageID
                                                                          Page 23
                                                                                5940
                                                                                  of 39




        460–461 (N.D. Ala. 2003)). Plaintiffs request that the Court appoint Theus,

        Franklin, and Steinmetz as Class Representatives, and Federman &

        Shorewood, Morgan & Morgan Complex Litigation Group, and LippSmith LLP3

        as Class Counsel. (Doc. 131 at 13–14).

              Adequacy of representation is satisfied because there is no evidence of

        any conflicts and the Named Plaintiffs have been actively involved in the

        litigation, including engaging in both lengthy interrogatories and depositions.

        (Docs. 146-2, 146-3, 146-4, 146-7, 146-8). Further, class counsel is qualified to

        prosecute this case. Rule 23(g) requires a court to appoint class counsel that will

        “fairly and adequately represent the interests of the class.” Courts must

        consider (1) “the work counsel has done in identifying or investigating potential

        claims;” (2) “counsel’s experience in handling class actions, other complex

        litigation, and the types of claims asserted in the action;” (3) “counsel’s

        knowledge of the applicable law;” and, (4) “the resources that counsel will

        commit to representing the class . . . .” Fed. R. Civ. P. 23(g)(1). Here, class

        counsel is vigorously prosecuting the case and they all have extensive

        experience in handling class actions. (Doc. 131-1).




              3Two of Plaintiffs’ interim class counsel, Graham B. LippSmith and
        Jaclyn L. Anderson were formerly associated with Kasdan LippSmith Weber
        Turner LLP. (Doc. 151).


                                                 23
Case
  Case
     9:20-cv-80506-KAM
       3:18-cv-00686-TJC-MCR
                        Document
                             Document
                                 27-1 Entered
                                       167 Filed
                                              on FLSD
                                                 04/14/21
                                                      Docket
                                                          Page
                                                             04/16/2021
                                                                24 of 39 PageID
                                                                          Page 24
                                                                                5941
                                                                                  of 39




                     D. Rule 23(b)(3) Damages Class

              One of the most compelling justifications for a class action is the

        possibility of negative value suits; Rule 23(b)(3) class actions allow the

        “vindication of the rights of groups of people who individually would be without

        effective strength to bring their opponents into court at all.” Amchem Prod., Inc.

        v. Windsor, 521 U.S. 591, 617 (1997) (citations and quotation marks omitted);

        see also Rutstein v. Avis Rent-A-Car Sys., Inc., 211 F.3d 1228, 1240 n.21 (11th

        Cir. 2000). A Rule 23(b)(3) “damages class” is appropriate if “the court finds that

        the questions of law or fact common to class members predominate over any

        questions affecting only individual members, and that a class action is superior

        to other available methods for fairly and efficiently adjudicating the

        controversy.” Fed. R. Civ. P. 23(b)(3) (emphasis added).

                           1. Predominance is satisfied.

               “Even if the court can identify common questions of law or fact, . . . [t]he

        predominance     inquiry . . . is   far   more   demanding     than    Rule   23(a)’s

        commonality requirement.” Vega v. T-Mobile USA, Inc., 564 F.3d 1256, 1270

        (11th Cir. 2009) (citations and quotation marks omitted) (alterations in

        original). “[W]here . . . plaintiffs must still introduce a great deal of

        individualized proof or argue a number of individualized legal points to

        establish most or all of the elements of their individual claims, such claims are

        not suitable for class certification under Rule 23(b)(3) . . . .” Id. (quoting Klay v.


                                                  24
Case
  Case
     9:20-cv-80506-KAM
       3:18-cv-00686-TJC-MCR
                        Document
                             Document
                                 27-1 Entered
                                       167 Filed
                                              on FLSD
                                                 04/14/21
                                                      Docket
                                                          Page
                                                             04/16/2021
                                                                25 of 39 PageID
                                                                          Page 25
                                                                                5942
                                                                                  of 39




        Humana, Inc., 382 F.3d 1241, 1255 (11th Cir. 2004), abrogated in part on other

        grounds by Bridge v. Phoenix Bond & Indem. Co., 553 U.S. 639 (2008)). While

        the Court finds that predominance is satisfied, several issues warrant

        discussion.4

                                i. Standing

              Whether excessive uninjured persons are included in the class is analyzed

        under predominance. See Cordoba, 942 F.3d at 1277. If proving class member

        standing will require individualized proof, predominance is likely not satisfied.

        See id. at 1277. The Court has narrowed Plaintiffs’ class definition to include

        only those individuals who have had their data “accessed by cybercriminals”

        and those that have “incurred reasonable expenses or time spent in mitigation

        of the consequences of the Data Breach.” These additions eliminate concerns of

        a lack of predominance as to standing because individuals are not in the class

        unless they have had both their data misused and incurred reasonable expenses

        or wasted time. See Tsao, 986 F.3d at 1344. Plaintiffs have also offered a

        common method of showing misuse through the use of Brinker and Fiserv’s




              4  In addition to the arguments detailed below, Brinker argues that
        whether an implied contract existed between Brinker and class members is an
        individualized inquiry that defeats predominance. (Doc. 141 at 30–33). The
        cases cited are non-binding and factually dissimilar, and the argument was not
        further developed at the hearing. The Court finds this argument meritless.


                                               25
Case
  Case
     9:20-cv-80506-KAM
       3:18-cv-00686-TJC-MCR
                        Document
                             Document
                                 27-1 Entered
                                       167 Filed
                                              on FLSD
                                                 04/14/21
                                                      Docket
                                                          Page
                                                             04/16/2021
                                                                26 of 39 PageID
                                                                          Page 26
                                                                                5943
                                                                                  of 39




        records.5

                                  ii. Choice of Law

              Choice of law is only an issue for the Nationwide Class as California law

        applies to the California Statewide Class. (Doc. 131 at 1). The application of

        different states’ laws often precludes a finding of predominance. See e.g.,

        Teggerdine v. Speedway, LLC, No. 8:16-CV-03280-T-27TGW, 2018 WL

        2451248, at *5–6 (M.D. Fla. May 31, 2018); Shepherd v. Vintage Pharm., LLC,

        310 F.R.D. 691, 699–700 (N.D. Ga. 2015). However, the Eleventh Circuit has

        held that while “class certification is impossible where the fifty states truly

        establish a large number of different legal standards governing a particular

        claim” if “a claim is based on a principle of law that is uniform among the states,

        class certification is a realistic possibility.” Klay, 382 F.3d at 1261–62. In the

        data breach context, the financial institution class actions certified have not

        suffered from choice of law issues. See Smith v. Triad of Alabama, LLC, No.

        1:14-CV-324-WKW, 2017 WL 1044692, at *13 (M.D. Ala. Mar. 17, 2017), on

        reconsideration in part, 2017 WL 3816722 (M.D. Ala. Aug. 31, 2017) (certifying

        data breach class action, but only Alabama law applied); In re Sonic Corp., 2020

        WL 6701992, at *6–8 (certifying data breach class action, but only Oklahoma

        law applied).



              5   See the Court’s discussion on ascertainability above.


                                                26
Case
  Case
     9:20-cv-80506-KAM
       3:18-cv-00686-TJC-MCR
                        Document
                             Document
                                 27-1 Entered
                                       167 Filed
                                              on FLSD
                                                 04/14/21
                                                      Docket
                                                          Page
                                                             04/16/2021
                                                                27 of 39 PageID
                                                                          Page 27
                                                                                5944
                                                                                  of 39




              Under Florida choice of law rules, the “most significant relationship” test

        applies to tort claims. Green Leaf Nursery v. E.I. DuPont De Nemours & Co.,

        341 F.3d 1292, 1301 (11th Cir. 2003). In applying this test, courts consider “(a)

        the place where the injury occurred, (b) the place where the conduct causing the

        injury occurred, (c) the domicile, residence, nationality, place of incorporation

        and place of business of the parties, and (d) the place where the relationship, if

        any, between the parties is centered.” Id. (citations and quotation marks

        omitted). For contract claims, Florida courts apply the “lexi loci contractus” rule

        which states that “issues concerning the validity and substantive obligations of

        contracts are governed by the law of the place where the contract is made.”

        Trumpet Vine Invs., N.V. v. Union Capital Partners I, Inc., 92 F.3d 1110, 1119

        (11th Cir. 1996).

              Plaintiffs assert that Florida law applies to the negligence and breach of

        implied contract claims and Brinker asserts that Texas law applies to the

        negligence claim and all fifty states’ laws apply to the breach of implied contract

        claim. (Doc. 165 at 34:11–14, 38:7–19). Either Florida or Texas law will apply

        to the negligence claim under the “most substantial relationship” test, so that

        claim is not a concern for manageability or predominance.

              Plaintiffs base their argument that only Florida law applies to their

        breach of implied contract claim on dicta from Singer v. AT & T Corp., 185

        F.R.D. 681, 691–92 (S.D. Fla. 1998) (“The case upon which AT & T relies merely


                                                27
Case
  Case
     9:20-cv-80506-KAM
       3:18-cv-00686-TJC-MCR
                        Document
                             Document
                                 27-1 Entered
                                       167 Filed
                                              on FLSD
                                                 04/14/21
                                                      Docket
                                                          Page
                                                             04/16/2021
                                                                28 of 39 PageID
                                                                          Page 28
                                                                                5945
                                                                                  of 39




        stands for the proposition that the forum state cannot automatically apply its

        laws if it materially conflicts with the law of another state and there is no

        apparent connection to the forum state.”), arguing that because state breach of

        implied contract laws do not materially differ and because Brinker has

        connections to Florida, Florida law should apply. (Doc. 131 at 18–20). Plaintiffs

        fail to clarify how this principle interacts with Florida choice of law rules

        including lexi loci contractus. While the Court is not tasked with deciding choice

        of law issues at this stage, there is more than a mere a possibility that all fifty

        states’ laws will apply to the breach of implied contract claim, so Plaintiffs must

        show that the class will be manageable despite the potential application of

        multiple states’ laws.

               The possibility that all fifty states’ laws will apply to a claim has

        concerned other courts considering class certification in the data breach context

        with financial institution plaintiffs. See S. Indep. Bank v. Fred’s, Inc., No. 2:15-

        CV-799-WKW, 2019 WL 1179396, at *13–19 (M.D. Ala. Mar. 13, 2019). In S.

        Indep. Bank, the court held that the plaintiffs “must prove through an extensive

        analysis . . . that there are no material variations among the law of the states

        for which certification is sought.” Id. at *14 (citations and quotation marks

        omitted); see also Sacred Heart Health Sys., Inc. v. Humana Military

        Healthcare Servs., Inc., 601 F.3d 1159, 1180 (11th Cir. 2010) (stating that in

        cases where all fifty states’ laws might apply, the party seeking class


                                                28
Case
  Case
     9:20-cv-80506-KAM
       3:18-cv-00686-TJC-MCR
                        Document
                             Document
                                 27-1 Entered
                                       167 Filed
                                              on FLSD
                                                 04/14/21
                                                      Docket
                                                          Page
                                                             04/16/2021
                                                                29 of 39 PageID
                                                                          Page 29
                                                                                5946
                                                                                  of 39




        certification must “provide an extensive analysis of state law variations to

        reveal whether these pose insuperable obstacles” (quotation marks omitted)).

        The plaintiffs in S. Indep. Bank submitted two tables, one showing that each

        jurisdiction recognizes the basic elements of negligence and another

        representing one version of each state’s economic loss rule. Id. at *18. The court

        held that the plaintiffs failed to meet their burden to conduct an extensive

        analysis and that the variations in negligence law and the economic loss

        doctrine among the fifty states were unmanageable. Id.

               Plaintiffs submitted two charts detailing the differences in states’

        negligence and breach of implied contract laws. (Docs. 156-1, 156-2). Similar to

        the lackluster tables in S. Indep. Bank, Plaintiffs’ breach of implied contract

        chart only details what must be pled to allege the existence of an implied

        contract, not what must be proven to show the breach of an implied contract.

        See (Doc. 156-1). Plaintiffs have failed to engage in the extensive analysis

        required by the Eleventh Circuit to show that a class action adjudicating a

        breach of implied contract claim in this case is manageable. See Sacred Heart,

        601 F.3d at 1180.

              Thus, the Court’s certification of the Nationwide Class will be limited to

        Plaintiffs’ negligence claim. If Plaintiffs wish to pursue a Nationwide Class

        claim based on their breach of implied contract theory, they must complete a

        trial plan detailing how the Court will manage a class action applying all fifty


                                               29
Case
  Case
     9:20-cv-80506-KAM
       3:18-cv-00686-TJC-MCR
                        Document
                             Document
                                 27-1 Entered
                                       167 Filed
                                              on FLSD
                                                 04/14/21
                                                      Docket
                                                          Page
                                                             04/16/2021
                                                                30 of 39 PageID
                                                                          Page 30
                                                                                5947
                                                                                  of 39




        states’ laws to the breach of implied contract claim. The trial plan should

        provide an extensive analysis of all fifty states’ laws regarding breach of implied

        contract claims so the Court may determine whether there are material

        differences among states’ laws. In addition, the trial plan should address the

        commonalities and differences among the state laws and propose a method of

        grouping the laws so that the Court may apply the state laws effectively and

        efficiently if needed. Brinker will be entitled to respond in opposition to the trial

        plan. Should the Court find that the trial plan is sufficient, the Court can

        determine whether to amend its class certification to include the breach of

        implied contract claim.6




              6 On February 2, 2021, five months after the deadline for filing the motion
        for class certification (Doc. 102), Plaintiffs’ counsel filed two exhibits
        inadvertently left off the initial class certification filing (Doc. 156). The two
        exhibits are Plaintiffs’ charts detailing the differences among states’ laws
        regarding negligence (Doc. 156-2), and breach of implied contract (Doc. 156-1).
        The charts were cited in Plaintiffs’ class certification motion as “Exhibit B” and
        “Exhibit C” but in the initial filing, other unrelated exhibits were labeled under
        the same names. Id. Plaintiffs noticed their mistake after providing the Court
        with other missing documents requested by the Court. Id. at 4. On February 5,
        2021, Brinker moved to strike the state law chart exhibits as untimely (Doc.
        159), and Plaintiffs responded (Doc. 163).
              In light of the Court’s ruling on the state law applicability to the
        negligence claim, and the requirement that Plaintiffs file a trial plan on state
        laws as applied to the breach of implied contract claim, the motion to strike is
        moot. The trial plan will subsume the state law charts so they are now
        immaterial.


                                                 30
Case
  Case
     9:20-cv-80506-KAM
       3:18-cv-00686-TJC-MCR
                        Document
                             Document
                                 27-1 Entered
                                       167 Filed
                                              on FLSD
                                                 04/14/21
                                                      Docket
                                                          Page
                                                             04/16/2021
                                                                31 of 39 PageID
                                                                          Page 31
                                                                                5948
                                                                                  of 39




                                 iii. Causation and Damages

                Issues of causation often lead to predominance concerns, see City of St.

        Petersburg v. Total Containment, Inc., 265 F.R.D. 630, 635–36 (S.D. Fla. 2010),

        but individual issues of damages typically do not defeat predominance,

        Allapattah Servs., Inc. v. Exxon Corp., 333 F.3d 1248, 1261 (11th Cir. 2003),

        aff’d sub nom. Exxon Mobil Corp. v. Allapattah Servs., Inc., 545 U.S. 546 (2005).

        However, “there are . . . extreme cases in which computation of each

        individual’s damages will be so complex, fact-specific, and difficult that the

        burden on the court system would be simply intolerable . . . .” Klay, 382 F.3d at

        1260.

                Causation issues arise here because Franklin used his payment card in

        2017 at a Whole Foods during a Whole Foods’ data incident.7 (Doc. 141. at 14).

        Franklin experienced fraudulent charges after using his card at Whole Foods,

        but he did not cancel the card. Id. at 14–15. The card Franklin used at Whole

        Foods was the same card Franklin used at Chili’s during the Data Breach,

        calling into question whether the Data Breach caused Franklin’s damages. Id.

        at 14. Plaintiffs urge the Court to follow the reasoning of other courts that have


               Whether the Data Breach caused Plaintiffs’ damages will largely not be
                7

        a concern for predominance because the important common question will be
        whether Brinker’s conduct led to the posting of putative class members’
        personal and payment card information on Joker Stash. If it has, class members
        then just have to show that they took reasonable measures to mitigate the
        consequences of the breach.


                                               31
Case
  Case
     9:20-cv-80506-KAM
       3:18-cv-00686-TJC-MCR
                        Document
                             Document
                                 27-1 Entered
                                       167 Filed
                                              on FLSD
                                                 04/14/21
                                                      Docket
                                                          Page
                                                             04/16/2021
                                                                32 of 39 PageID
                                                                          Page 32
                                                                                5949
                                                                                  of 39




        categorized this issue not as a causation issue, but as an amount-of-damages

        issue, lowering the relative amount of damages the plaintiff received. See (Doc.

        148 at 6–7); see also S. Indep. Bank, 2019 WL 1179396, at *11, *19–21 (stating

        that “[d]efendant’s causation arguments [regarding plaintiff’s data being

        subject to multiple breaches] are ultimately damages arguments” but denying

        class certification because the damages issue required individualized proof).

        The Court is partially persuaded by the S. Indep. Bank court, but it

        acknowledges that the line between causation and damages in this context is

        blurry. As hackers become more advanced, the number of data breaches will

        likely increase, which means the likelihood that customers will be subject to

        multiple data breaches is also increasing. See 140 AM. JUR. Trials § 327

        (February 2021 update) (“Data breaches are an increasing problem for all

        businesses and a significant concern for consumers and others whose data is in

        the hands of these companies.”). Labeling the multiple breach issue as only a

        causation issue or only an amount-of-damages issue creates a false dichotomy

        and “is not a particularly useful method for deciding predominance.” See In re

        Hannaford Bros., 293 F.R.D. at 31. At this stage, the Court finds the multiple

        breach issue not a disqualifying causation issue, but rather to be determined at

        the damages phase.

              Plaintiffs’ expert, Korczyk, offers a common method of calculating

        damages that allows the Court to determine individual class members’ damages


                                              32
Case
  Case
     9:20-cv-80506-KAM
       3:18-cv-00686-TJC-MCR
                        Document
                             Document
                                 27-1 Entered
                                       167 Filed
                                              on FLSD
                                                 04/14/21
                                                      Docket
                                                          Page
                                                             04/16/2021
                                                                33 of 39 PageID
                                                                          Page 33
                                                                                5950
                                                                                  of 39




        in a non-complex and non-burdensome way. See (Doc. 132-1 at 5). In his

        Rebuttal Declaration, Korczyk states that his damages methodology properly

        includes payment cards that may have been breached prior to the Data Breach

        because “Card-Issuing Financial Institutions, without exception, have told [him

        that] they work diligently to remove data breach compromised cards from

        circulation.” (Doc 152-5 ¶ 41). While this statement is one that likely would be

        heavily debated on cross-examination and may be discredited by a jury, it shows

        for class certification purposes that a common method of addressing causation

        and damages exists. In addition, if a jury decides that Korczyk’s methodology is

        not an accurate reflection of multiple-breach class members’ damages, other

        common methods of calculating damages exist, including using an average

        relative reduction in damages. Most data breaches are very similar to one

        another, such that a jury may find that a relative average reduction in damages

        for every class member that has been subjected to other data breaches is

        appropriate. As discussed above, the Supreme Court has approved the use of

        averages methods to calculate damages, see Tyson Foods, 577 U.S. 459–61, and

        the same rationale could apply here.

              At this stage, causation and damages do not require significant

        individualized proof such that individual questions predominate over common

        ones. While the specifics of the damages calculation will be left to later

        proceedings, if it becomes obvious at any time that the calculation of damages


                                               33
Case
  Case
     9:20-cv-80506-KAM
       3:18-cv-00686-TJC-MCR
                        Document
                             Document
                                 27-1 Entered
                                       167 Filed
                                              on FLSD
                                                 04/14/21
                                                      Docket
                                                          Page
                                                             04/16/2021
                                                                34 of 39 PageID
                                                                          Page 34
                                                                                5951
                                                                                  of 39




        (including accounting for multiple data breaches) will be overly burdensome or

        individualized, the Court has the option to decertify the class.

                          2. Superiority is satisfied.

              Rule 23(b)(3) provides four factors pertinent to a superiority discussion:

        (1) “the class members’ interests in individually controlling the prosecution or

        defense of separate actions;” (2) “the extent and nature of any litigation

        concerning the controversy already begun by or against class members;” (3) “the

        desirability or undesirability of concentrating the litigation of the claims in the

        particular forum;” and (4) “the likely difficulties in managing a class action.”

        The factors create a balancing test such that no one factor is dispositive. See

        Cherry, 986 F.3d at 1304–05. The manageability inquiry should focus “on

        whether a class action ‘will create relatively more management problems than

        any of the alternatives,’ not whether it will create manageability problems in

        an absolute sense.” Id. at 1304 (quoting Klay, 382 F.3d at 1273). The Eleventh

        Circuit recently held that whether class members can be identified in an

        administratively feasible manner should be considered under manageability.

        See id. “‘Administrative feasibility’ means ‘that identifying class members is a

        manageable process that does not require much, if any, individual inquiry.’”

        Bussey v. Macon Cty. Greyhound Park, Inc., 562 F. App’x 782, 787 (11th Cir.

        2014) (quoting Newberg on Class Actions § 3.3 at 164 (5th ed. 2012)). The

        Eleventh Circuit has also held that the manageability factor should consider


                                                34
Case
  Case
     9:20-cv-80506-KAM
       3:18-cv-00686-TJC-MCR
                        Document
                             Document
                                 27-1 Entered
                                       167 Filed
                                              on FLSD
                                                 04/14/21
                                                      Docket
                                                          Page
                                                             04/16/2021
                                                                35 of 39 PageID
                                                                          Page 35
                                                                                5952
                                                                                  of 39




        the potential quantum of evidence each unknown class member will need to

        bring if significant individualized issues exist. See Vega, 564 F.3d at 1278.

        Further, when weighing the superiority factors, the Eleventh Circuit has

        considered whether the case is a negative value case. See Carriuolo v. Gen.

        Motors Co., 823 F.3d 977, 989 (11th Cir. 2016) (finding superiority when over

        1,000 individuals had individual cases of low economic value).

              Here, the first three factors all weigh in favor of superiority being

        satisfied because significant litigation has proceeded, and allowing class

        members to bring claims as one class will provide an efficient method of

        adjudication while continuing to move along this almost three-year-old case.

        Further, manageability is satisfied because identification of class members will

        be administratively feasible given Brinker and Fiserv’s records, and despite

        that some individual proof may be required to establish causation and damages,

        the majority of issues will be subject to common proof.8 This class action will be

        far easier to manage than individual trials because a class action will allow for

        the sharing of resources and rendering of uniform decisions that cannot be

        achieved through individual trials. Most importantly, class members’ claims,

        similar to the claims in Carriuolo, are numerous and of low value. See

        Carriuolo, 823 F.3d at 989. This case is the classic negative value case; if class



              8   See the Court’s discussion regarding predominance above.


                                                 35
Case
  Case
     9:20-cv-80506-KAM
       3:18-cv-00686-TJC-MCR
                        Document
                             Document
                                 27-1 Entered
                                       167 Filed
                                              on FLSD
                                                 04/14/21
                                                      Docket
                                                          Page
                                                             04/16/2021
                                                                36 of 39 PageID
                                                                          Page 36
                                                                                5953
                                                                                  of 39




        certification is denied, class members will likely be precluded from bringing

        their claims individually because the cost to bring the claim outweighs the

        potential payout. Thus, not only is a class action a superior method of bringing

        Plaintiffs’ claims, it is likely the only way Plaintiffs and class members will be

        able to pursue their case. See Smith, 2017 WL 1044692, at *15. Superiority is

        satisfied.

                     E. Rule 23(c)(4) Issues Class

              In the alternative to a Rule 23(b)(3) certification, Plaintiffs request

        certification of various Rule 23(c)(4) issues classes. (Doc. 131 at 24–25). Given

        that the Court is certifying the class under Rule 23(b)(3), a Rule 23(c)(4) class

        is unnecessary.

              V. CONCLUSION

              Though this class action is not perfectly composed, on balance, the Court

        finds it to be an appropriate (and perhaps the only) vehicle for adjudication of

        the claims of Chili’s customers whose personal data was stolen. The Court

        acknowledges it may be the first to certify a Rule 23(b)(3) class involving

        individual consumers complaining of a data breach involving payment cards,

        but it is also one of the first to consider the issue as many individual data breach

        cases do not reach this point either due to settlement or other disposition. See

        In re Target Corp. Customer Data Sec. Breach Litig., 309 F.R.D. 482, 485, 490

        (D. Minn. 2015) (certifying financial institution data breach case, but noting


                                                36
Case
  Case
     9:20-cv-80506-KAM
       3:18-cv-00686-TJC-MCR
                        Document
                             Document
                                 27-1 Entered
                                       167 Filed
                                              on FLSD
                                                 04/14/21
                                                      Docket
                                                          Page
                                                             04/16/2021
                                                                37 of 39 PageID
                                                                          Page 37
                                                                                5954
                                                                                  of 39




        that the consumer class action settled); Tsao, 986 F.3d at 1345 (dismissing

        consumer data breach class action for lack of standing). Plaintiffs have satisfied

        all of the requirements of Rule 23.

              Accordingly, it is hereby

              ORDERED:

              1. The Court DENIES Defendant Brinker International Inc.’s Motion to

        Exclude Expert Opinions and Testimony of Daniel J. Korczyk. (Doc. 142).

              2. Plaintiffs’ Motion for Class Certification is GRANTED in part and

        DEFERRED in part. (Doc. 131).

                    a. The Court CERTIFIES the following class for Plaintiffs’

                    negligence claim only:

                          All persons residing in the United States who
                          made a credit or debit card purchase at any
                          affected Chili’s location during the period of the
                          Data Breach (March and April 2018) who: (1) had
                          their data accessed by cybercriminals and, (2)
                          incurred reasonable expenses or time spent in
                          mitigation of the consequences of the Data
                          Breach (the “Nationwide Class”).

                    b. The Court CERTIFIES the following class for all the California

                    state Unfair Competition Law claims:

                          All persons residing in California who made a
                          credit or debit card purchase at any affected
                          Chili’s location during the period of the Data
                          Breach (March and April 2018) who: (1) had their
                          data accessed by cybercriminals and, (2) incurred
                          reasonable expenses or time spent in mitigation


                                               37
Case
  Case
     9:20-cv-80506-KAM
       3:18-cv-00686-TJC-MCR
                        Document
                             Document
                                 27-1 Entered
                                       167 Filed
                                              on FLSD
                                                 04/14/21
                                                      Docket
                                                          Page
                                                             04/16/2021
                                                                38 of 39 PageID
                                                                          Page 38
                                                                                5955
                                                                                  of 39




                            of the consequences of the Data Breach (the
                            “California Statewide Class”).

                      c. The Court DEFERS ruling on class certification with respect to

                      Plaintiffs’ breach of implied contract claim.


                      d. The Court GRANTS Plaintiffs’ Motion to Appoint Shenika

                      Theus,    Michael   Franklin,   and    Eric     Steinmetz   as   Class

                      Representatives, and Plaintiffs’ Motion to Appoint Federman &

                      Sherwood, Morgan & Morgan Complex Litigation Group, and

                      LippSmith LLP as Class Counsel.


              3. If Plaintiffs wish to pursue a Nationwide Class claim on their breach of

        implied contract theory, Plaintiffs shall file a trial plan no later than May 21,

        2021. The trial plan should provide: (1) an extensive analysis of the

        commonalities and differences among state breach of implied contract laws; (2)

        a proposed method of grouping the laws so that the Court may apply the state

        laws effectively and efficiently if needed; and (3) an analysis of any other trial

        management issues associated with Plaintiffs’ breach of implied contract claim.


              4. No later than June 21, 2021, Brinker may file a response to Plaintiffs’

        trial plan.


              5. The Court DENIES as moot Brinker’s Motion to Strike Late-Filed

        Exhibits. (Doc. 159).


                                                 38
Case
  Case
     9:20-cv-80506-KAM
       3:18-cv-00686-TJC-MCR
                        Document
                             Document
                                 27-1 Entered
                                       167 Filed
                                              on FLSD
                                                 04/14/21
                                                      Docket
                                                          Page
                                                             04/16/2021
                                                                39 of 39 PageID
                                                                          Page 39
                                                                                5956
                                                                                  of 39




                6. No later than June 21, 2021, the parties shall jointly file a Case

        Management Report detailing how the Court should proceed.


                DONE AND ORDERED in Jacksonville, Florida the 14th day of April,

        2021.




        cm
        Copies:

        Counsel of record




                                              39
